695 So. 2d 1300 (1997)
RUTHERFORD, MULHALL & WARGO, P.A., Petitioner,
v.
Allen ANTIDORMI, Respondent.
No. 97-1143.
District Court of Appeal of Florida, Fourth District.
June 25, 1997.
John T. Mulhall III and Nicole Caruso Seropian of Rutherford, Mulhall & Wargo, P.A., Boca Raton, pro se.
Andrew K. Fein of Bloch & Minerley, P.L., Boca Raton, for respondent.
*1301 PER CURIAM.
The law firm of Rutherford, Mulhall & Wargo, P.A. imposed a retaining lien on its office file for a former client who disputed the fee charged. The firm seeks common law certiorari review of an order that requires it to turn over the file to the client before the fee is paid. Because the firm has no adequate remedy on appeal and would be irreparably harmed if it were to lose its lien, we grant certiorari review.
Absent exceptional circumstances that are not present in this case, it is a departure from the essential requirements of the law for a court to disregard a retaining lien and release a client's file before the fee dispute has been resolved. Andrew Hall & Assocs. v. Ghanem, 679 So. 2d 60 (Fla. 4th DCA 1996); Wintter v. Fabber, 618 So. 2d 375 (Fla. 4th DCA 1993). Accordingly, we grant the writ of certiorari and quash the order that releases the file. On remand, if the trial court finds that a fee is due, it should not order the file turned over until after it has made provision for payment or posting of adequate security.
GUNTHER, C.J., and FARMER and SHAHOOD, JJ., concur.